Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 08/06/2020 are acceptable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an ultrasonic cutting holder, the prior art does not teach or make obvious the concept of   the first-stage amplitude transformer is cylindrical; outer wall of the lower end of the first-stage amplitude transformer has a flange plate extending outward and connected to inner wall of the large shaft segment; upper and lower ends of the flange plate are respectively provided with an annular vibration isolation groove, the two annular vibration isolation grooves being coaxial with the first-stage amplitude transformer and staggered with each other, and the flange plate is evenly arranged a plurality of flange cooling holes; the axis location of the first-stage amplitude transformer is provided with stepped holes running through the first-stage amplitude transformer, the stepped holes successively comprising a central cooling hole of the first-stage amplitude transformer, a taper hole of the first-stage amplitude transformer, a threaded hole connecting the first-stage and second-stage amplitude transformers and a tapered surface locating the first-stage and second-stage amplitude transformers in the manner claimed by the applicant.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745